Mr. Justice Wolverton
delivered the opinion.
This is a suit to enjoin certain officers of Coos County from enforcing the collection of a balance, after tender of a portion, of the taxes levied or charged against the plaintiff for the year 1894. The plaintiff’s property was valued by the assessor at $381,790, which the board of equalization and county court reduced to $310,982. The plaintiff appeared before the board of equalization and petitioned for a reduction, and being accorded a hearing, adduced a large amount of testimony in support of its contention. This board being unable to complete its examination of the roll within the time allowed by law, the hearing was continued before the county court, and the examination and corrections concluded with the result that the assessment was reduced as above indicated. The complaint is drafted upon the identical theory and contains allegations of like effect as that preferred in the case of Southern Oregon Co. v. Coos County, 39 Or. 185, and which involved the tax of the preceding year.
The issues tendered and the evidence adduced here are in substance the same as in that case, and the decree *608being likewise adverse to the defendants, the questions involved are not different in any respect from those there decided. In view of this condition of the record, that case must be considered as decisive of this, and the decree of the court below will therefore be reversed, and one here entered dismissing the complaint at the cost of the plaintiff. . Reversed.